Reasons for Allowance

1. 	The closest prior art to the subject matter of independent claim 1 is the Juang publication wherein it discloses a method for controlling operation of a vehicle based on estimating battery-powered driving distance for the vehicle, comprising (see Figs. 1, 7, 0006 and ¶0056 – ¶0058.  In particular, see ¶0006, “a method of operating a battery powered apparatus comprises driving a load of the apparatus with a battery, sensing the output current of the battery at defined intervals while driving the load, predicting an output voltage that will be exhibited by the battery under selected output current conditions using at least one recurrent neural network.”  See ¶0056, “the battery models described herein can be used in an electric vehicle for battery management
and vehicle control. FIG. 7 is a block diagram depicting a vehicle battery monitoring and control system… system may be a part of an electric or hybrid vehicle.”  See ¶0057, “Processing circuitry 750 may include powertrain control circuitry 760 configured to control the vehicle's powertrain 765 based at least in part on the estimated battery state… charge state estimating circuitry 770 configured to determine… the charge state of the battery pack and mileage estimate circuitry configured to determine an estimated remaining driving range based on the charge state of the battery pack”);
predicting a future battery temperature based on a trained relative model and one or more of current or future battery-external factors, the relative model being trained using input historical battery temperature data and historical battery-external factors (see Fig. 4 and ¶0031, and ¶0041 - ¶0044.  In particular, see ¶0031, “one problem… to battery modeling is that a battery state at a given time ; 
iteratively determining battery power capacity using during operation of the vehicle based on a current measured battery temperature, the predicted future battery temperature (see Figs. 1, 4, 7, ¶0024 - ¶0025, and ¶0056 – ¶0058.  In particular, see ¶0057, “Processing circuitry 750 may include powertrain control circuitry 760 configured to control the vehicle's powertrain 765 based at least in part on the estimated battery state… charge state estimating circuitry 770 configured to determine… the charge state of the battery pack and mileage estimate circuitry configured to determine an estimated remaining driving range based on the charge state of the battery pack”); and 
calculating a remaining battery powered driving distance based on input vehicle power consumption data and the determined battery power capacity.  (See Figs. 1, 4, 7, ¶0017, and ¶0057 - ¶0058.  In particular, see ¶0017, battery power capacity, and see ¶0057, “Processing circuitry 750 may include powertrain control 
However, the prior art does not teach, or suggest every element of independent claims 1, 8 and 15.  As such, a person skilled in the art would not modify Juang, or any other combination thereof, to provide the method for automatically iteratively adjusting one or more of a plurality of vehicle power consumption settings during the operation of the vehicle based on the input vehicle power consumption data and the determined battery power capacity responsive to a user-selected battery-powered driving distance threshold.    
2.	The following is an examiner’s statement of reasons for allowance:
The prior art of record taken either individually or in combination with other prior art of record fails to teach or render obvious the method for automatically iteratively adjusting one or more of a plurality of vehicle power consumption settings during the operation of the vehicle based on the input vehicle power consumption data and the determined battery power capacity responsive to a user-selected battery-powered driving distance threshold.    
iteratively determining battery power capacity using during operation of the vehicle based on a current measured battery temperature, the predicted future battery temperature and input manufacturer specifications for the battery.  Emphasis added.         
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion                                                                                                                  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY L. REDHEAD, JR. whose telephone number is (571) 272 - 6952.  The examiner can normally be reached on weekdays, Monday through Thursday, between 7 a.m. and 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s Supervisor, Peter Nolan can be reached Monday through Friday, between 9 a.m. and 5 p.m. at (571) 270 – 7016, or you can alternatively reach Supervisor Thomas Black at (571) 272 - 6956.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273 - 8300.


/ASHLEY L REDHEAD JR./Examiner, Art Unit 3661             

/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661